Citation Nr: 0304661	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to October 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.

The case was previously before the Board in January 2001, at 
which time it was Remanded to afford consideration of the 
veteran's claim pursuant to certain amendments to the law.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's migraines are not demonstrated as related 
to service by competent medical authority.


CONCLUSION OF LAW

A migraine disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

A dental health record dated from October 1994 noted the 
veteran reported headaches associated with a neck injury and 
with onset two weeks prior thereto.  Other service medical 
records reflect treatment in October 1994 outpatient 
treatment records reflect "tension headache resolving".  In 
November 1994, right sided temporal headaches were 
characterized as "suspect tension headaches" in the 
associated assessment; a normal CT was reported; there was no 
photophobia or visual pathology; he was neurologically 
intact.  In December 1994, the veteran reported that his 
headaches had resolved.  Approximately 18 months later, in 
July 1996, he complained of chronic headaches and assessment 
was "mild headaches", which was recorded and assessed by a 
hospital corpsman.  A physicians review noted a question as 
to whether the headaches should be characterized as tension 
headaches or migraine and suggested follow-up as needed.  The 
veteran claimed frequent headaches on a report of medical 
history.  However, no associated examination diagnosed 
migraines.  Furthermore, the veteran was afforded a Physical 
Evaluation Board, which found the veteran unfit for duty due 
to a knee disorder; significantly, the associated examination 
was entirely normal except for the knee disorder.

The veteran was afforded a VA examination in February 1999 by 
a VA physician.  Headaches were described by the veteran as 
beginning with a sharp stabling pain behind his left eye, 
which travels down the occiput to the neck.  When they are 
most severe, he would experience photophobia, phonophobia, 
nausea and anorexia.  He also described visual disturbances.  
There was no diplopia or amaurosis.  On some occasions, he 
would experience parasthesia in the left upper extremity.  He 
was unable to identify any trigger.  He described his 
headaches as clustering in groups.  A CT was reported as 
normal.  He indicated a strong family history of migraine in 
both his father and paternal grandfather.  The examiner felt 
that the veteran's migraines represent a genetic-inherited 
trait for the types of symptomatology experienced rather than 
an acquired characteristic.  Neurological examination was 
without evidence of underlying CNS structural lesions.

He was afforded another VA examination in December 2002.  
That examiner, a different VA physician, concluded, 
nevertheless, that he felt that the veteran's headaches were 
unrelated to military service and that he was "most likely 
born with a tendency to have migraines".

The veteran contends that he had migraines in service and 
that the condition should be service connected.  The current 
presence of migraines is conceded.  Nevertheless, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board considers that the evidence does not demonstrate 
that the headache complaints which the appellant suffered 
during service were anything more than acute and transitory 
in nature.  The evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than acute and transitory 
conditions.  The Board additionally observes that the record 
fails to demonstrate a clear diagnosis of migraines in 
service and his separation examination was negative for the 
claimed disorder.  Moreover, two VA physicians failed to 
associate the veteran's headaches to his military service.  

Accordingly, the preponderance of the evidence is against 
entitlement to service connection for migraines.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for migraines is denied. 



		
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

